Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/616,916 filed 11/25/2019 is in response to Applicant’s arguments/remarks and claims amendment filed 10/18/2021. Applicant’s response has been given full consideration. 
Claim Amendment
In the response filed 10/18/2021 Applicant has amended the claims of the application. The limitation, “wherein the terminal part includes a support region upwardly extending from the cap plate and having a smaller thickness that the cap plate; and the terminal region vertically extending from the support region” previously recited in claim 2 have been incorporated into claim 1. New claims 10 and 11 have also been added.
The status of the claims stand as follows:
4.1	Currently amended 		1-2, 
Original 			3-9
New 				10-11
Claims 1-11 are currently pending in this application. All claims are considered. 
Withdrawal of Claim Rejection – 35 USC § 102
The rejection of Claims 1 rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kim et al. (U.S. PG Publication 2013/0040191) has been overcome by the amendment of claim 1. Therefore, the rejection has been withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-4, 6-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2013/0040191; presented in the Information Disclosure Statement, IDS, filed 01/09/2020)

Regarding claim 1 and 2 Kim teaches a rechargeable battery (Kim Fig. 1, paragraph 0008, 0022) comprising a case 20, an electrode assembly 10a, 10b received in the case 20; and a cap plate 23 installed in the opening 21 of the case 20 (Kim Fig. 3, paragraph 0022), which is capable to protect the electrode assembly 10, wherein the cap plate 23 includes a terminal part 31 to which the electrode assembly is electrically connected and which is formed integrally with the cap plate (Kim paragraph 0011, 0028, 0031), and the terminal part is thicker than the cap plate (Kim Fig. 4, reproduced below).
Kim discloses the terminal part 31 includes a part extending upward from the cap plate 23 (Kim Fig. 4), considered equivalent to the support region. Kim discloses the terminal region to have greater thickness than the cap plate and the support region (Kim Fig. 3-4). Kim is silent about the support region having a thickness smaller than the cap plate. However, the limitation of the support region having a smaller thickness than the cap plate is considered to be an engineering choice and would have been obvious to a person of ordinary skill before the effective filing date of the invention, since such a modification/change would have involved a mere change in the size of a component. According to the MPEP a change in the size is generally recognized as being 
Claim 1 recites a cap plate coupled to the case so as “to protect the electrode assembly”, which is an intended use limitation. According to the MPEP "the purpose of or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.02.
Regarding Claim 3 the support region is bent at least one time (Kim Fig. 4).
Regarding Claim 4, 10, 11 the bent angle is close to 90 (Kim Fig.4), but Kim does not expressly disclose the bent angle is less than 90 degrees (i.e. acute angle) or more than 90 degrees (i.e. obtuse angle). However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have varied the bend angle of the support portion from 90 degrees, by making less than 90 degree (i.e. acute angle) or greater than 90 degrees (i.e. obtuse angle), since such a change would be considered a mere change is shape. According to the MPEP A change in shape is generally considered as being with the level of ordinary skill in the art. See MPEP 2144.04(IV).
Regarding Claim 6 Kim discloses a lead tab 43a connected to the electrode assembly 10a, through the uncoated region 11a of electrode assembly (Kim Fig. 4, paragraph 0026), the lead tab 43a is considered equivalent to the collector plate. Kim, however, is silent about the positive terminal part further includes at least one protrusion protruding downwardly and a collector plate connected to the electrode assembly extend to connect to the protrusion. Kim discloses a protrusion protruding downward from the negative electrode terminal 33, and a first tab 41, equivalent to a 
Regarding Claim 7 Kim discloses the electrode assembly include an uncoated portion 11a extending in a direction parallel with a lengthwise direction of the cap plate 23 (Kim Fig. 4, paragraph 0010, 0024), and the lead tab 43a, considered equivalent to the current collector plate, is connected to the uncoated part 11a (Kim Fig. 4, paragraph 0026).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2013/0040191; presented in the Information Disclosure Statement, IDS, filed 01/09/2020) in view of Byun et al. (U.S. PG Publication 2011/0294001), Suzuki et al. (U.S. PG Publication 2017/0256821) and Abe et al. (U.S. PG Publication 2012/0288746)

The discussion of Kim as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim is this section.

Regarding Claim 5 in Fig. 4 Kim shows that the terminal region 31 has thickness greater than the support region extending upward from the cap plate and also from the cap plate 23 (Kim Fig. 4), but Kim is silent about the disclosed range of thickness of the support region, the cap plate and the terminal region.
Regarding the thickness of the support region Byun discloses a secondary battery including a case, an electrode terminal coupled to an electrode assembly in the case, a cap plate sealing the case and a seal gasket between the electrode terminal and the cap plate (Byun paragraph 0009), the seal gasket considered equivalent to the support region. Byun discloses the seal gasket has a thickness of about 0.7 to 0.8 mm (Byun paragraph 0014). This range is included in the claimed range of 0.5 mm to 1 mm.
Suzuki discloses an electrochemical device comprising a first electrode body 101, a second electrode body 102, a positive electrode terminal 103, a negative electrode terminal 104, and exterior can 108, and a lid member 109 (Suzuki Fig. 2, 3, paragraph 0110), the electrochemical device can be a lithium ion battery, nickel hydrogen battery or other battery (Suzuki paragraph 0109) considered equivalent to the secondary battery. Suzuki discloses the lid member 109 has thickness 2 mm (Suzuki Fig. 2, paragraph 0151). This value is included in the claimed range from 1.5 mm to 2.5 mm; which anticipates the claimed range.
Regarding the thickness of the terminal Abe discloses a secondary battery cell (Abe paragraph 0011) includes a housing, laminate positive and negative electrodes, positive electrode terminal and negative electrode terminal (Abe paragraph 0050). Abe discloses the terminal has a thickness of 0.2 to 5.0 mm (Abe paragraph 0021), and teaches adapting a thick and wide electrode terminal when sealing performance and insulating performance around the electrode terminal is a concern (Abe paragraph 0022). Therefore, it would have been obvious to a person of ordinary skill .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2013/0040191; presented in the Information Disclosure Statement, IDS, filed 01/09/2020) in view of Cho et al. (U.S. PG Publication 2016/0036009)

The discussion of Kim as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 8 Kim is silent about the electrode assembly include multi-tabs extending in a direction perpendicular to the length direction of the cap plate and connected to a terminal part.
Cho discloses a rechargeable battery (Cho paragraph 0010) includes an electrode assembly 110, a first terminal 120, a second terminal 130, a case 140 and a cap assembly 150 (Cho Fig. 1-3, paragraph 0057), and multi-tabs 111f, 112f extending in a direction perpendicular to the cap plate 151 and connected to the terminal part 120, 130 (Cho Fig. 1-3, paragraph 0059, 0060, 0062). Cho discloses the multi-tabs 111f, 112f (non-coating portions or separate members) of the electrode assembly 110 are directly electrically connected to the terminals 120 and 130 to have shortened electric passages, internal resistance of the rechargeable battery 100 may be reduced and the number of components may also be reduced (Cho paragraph 0070). Therefore, it would have .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2013/0040191; presented in the information disclosure statement filed 01/09/2020) in view of Kim et al. (U.S. PG Publication 2015/0364732) and Harayama (U.S. PG Publication 2016/0285058)

The discussion of Kim ‘191 as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 9 Kim ‘191 is silent that the cap plate and the terminal part are made of aluminum. Kim ‘732 discloses a secondary battery (Kim ‘732 paragraph 0008) including a case, an electrode assembly, a cap plate, (Kim ‘732 paragraph 0009) and an electrode terminal assembly (Kim ‘732 paragraph 0024). Kim ‘732 discloses the terminal is made of aluminum (Kim ‘732 paragraph 0054) and the cap plate may be made of the same material aluminum as the case (Kim paragraph 0066, 0070). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have made the terminal and the cap plate of the battery of Kim ‘191 of aluminum as taught by Kim ‘732 (Kim paragraph 0054, 0066, 0070), 
Harayama discloses a sealed battery includes an electrode assembly, a case, a lid closing the case, and a terminal (Harayama paragraph 0012), the lid is considered equivalent to the cap plate. Harayama discloses the lid may be made of a 1000 series aluminum or 3000 series aluminum (Harayama paragraph 0016); and the materials have favorable workability (Harayama paragraph 0016). Therefore, it would have been obvious to a person of ordinary skill in the art to haves modified the battery of Kim ‘191 as modified by Kim ‘732 and used the cap plate made of a 1000 series aluminum or 3000 series aluminum as taught by (Harayama paragraph 0016), and also made the terminals of a 1000 series aluminum or 3000 series aluminum since the aluminum materials have favorable workability and facilitates the formation of protrusion (Harayama paragraph 0016). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Response to Argument
Applicant traverses the rejection of the claims presented in the last non-final Office action dated 07/23/2021. Applicant argues that Claim 1 is not anticipated by Kim under U.S.C. §102(a)(1), since the reference of Kim (U.S. PG Publication 2013/0040191) does not appear to disclose the limitation, “wherein the terminal part includes: a support region upwardly extending from the cap plate and having a smaller thickness than the cap plate, and a terminal region vertically extending from the support region.” Examiner notes that while Kim discloses a support region upwardly extending from the cap plate”, it does not expressly disclose, the support region upward extending from the cap plate having a smaller thickness than the cap plate”. Therefore, the amendment overcomes the previously presented rejection of claim 1 under 102(a)(1) over Kim. 
Regarding the rejection of Claim 2 Applicant argues that amended Claim 1 recite the result-effective variable of the thickness of the support region, and cites paragraph [0057], [0058], [0063], and [0068] of the disclosure in the specification and argues that Claim 1 discloses the thickness of the support region relative to the cap plate, rather than merely a thickness of the support region, which provides that the support region elastically /stably support the terminal region such that welding between terminal region and a bus bar can be efficiently achieved with improved welding quality (Remarks page 5-6). Examiner notes that amended Claim 1 does not disclose the thickness of the support region or the cap plate and merely recites the support region having a smaller thickness than the cap plate, without positively claiming the thickness of the support region and the cap plate. 
Examiner notes the support region elastically /stably supports the terminal region is disclosed in the specification for a specific rage of thickness of the support region, the cap plate and the terminal, and not for any thickness of the support region relative to the thickness of the cap plate. Thus, the result effective variable disclosed in the specification has limited and specific ranges not recited in Claim 1, and is not necessarily true for all conceivable thickness ranges as argued by applicant. Therefore, the argument that the claim discloses relative thickness which is characterized as result-effective is not persuasive since it is not known if the property of elastically/stably support the terminal region will be achieved for other values of the thickness ranges different from the thickness ranges disclosed in the specification. Examiner notes the relative thickness of the support region being less than the thickness of the cap plate as claimed is, 
Therefore, the invention is obvious over the disclosure of Kim, and in view of the secondary references for the dependent claim 5, 8 and 9. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722